Citation Nr: 1733176	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  05-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected atrial fibrillation.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from March 1969 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in St. Petersburg, Florida.  

The Veteran testified before a Veterans Law Judge (VLJ) at the RO during an April 2008 Board hearing.  A transcript of the hearing is included in the claims file.  The Board advised the Veteran in June 2017 that the VLJ who presided over the hearing was no longer employed with the Board, and that the Veteran was entitled to another hearing before a current VLJ, if he so desired.  The Veteran indicated that he did not want another Board hearing in a subsequent June 2017 statement. 

In a July 2012 decision, the Board denied entitlement to an initial disability rating in excess of 10 percent for service-connected atrial fibrillation and entitlement to an evaluation in excess of 10 percent for service-connected hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Joint Motion for Partial Remand (JMPR), the parties agreed that the Board's July 2012 decision as to the atrial fibrillation rating should be vacated and that the decision as to the hypertension rating should not be disturbed.  By a subsequent May 2013 Order, the Court granted the JMPR and remanded the atrial fibrillation claim to the Board for action consistent with the terms of the JMPR and dismissed the hypertension appeal.  

In October 2008 and May 2014, the Board remanded the atrial fibrillation claim for additional procedural and evidentiary development.

The Board notes the Veteran appealed March 2015, September 2015, and March 2016 rating decisions that denied entitlements to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), an increased rating for coronary artery disease (CAD), a temporary total disability rating due to convalescence, and service connection for bilateral hearing loss and tinnitus.  Although the matters are within the Board's jurisdiction, they has not been certified for appellate review.  In fact, the record indicates that the AOJ is taking action on these issues.  Thus, the Board will not undertake review of the matters at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the case to afford the Veteran a new VA examination to determine the current nature and severity of his atrial fibrillation disability.  

Specifically, the Board remanded the case in May 2015 to associate with the claims file certain VA and private treatment records before the Veteran was scheduled for a VA examination to determine the extent of his atrial fibrillation disability.  The examiner was to review the entire claims file prior to determining the severity of the Veteran's atrial fibrillation.  The Veteran underwent a VA examination on March 25, 2015, but the VA treatment records were not associated with the claims file until the next day and the private treatment records were not associated with the claims file until December 2015.  Thus, there was noncompliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court of Appeals for Veterans Claims is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Additionally, the Board instructed the VA examiner to attempt to distinguish between any signs and symptoms related to the Veteran's atrial fibrillation and his other service-connected cardiovascular disorders, namely, hypertension and CAD.  See 38 C.F.R. § 4.14 (2016).  The March 2015 VA examiner listed the Veteran's current cardiovascular symptoms as heart palpitations, shortness of breath, and fatigue, and diagnosed him with CAD, congestive heart failure, supraventricular arrhythmia, valvular heart disease, and hypertensive heart disease.  However, the examiner did not specify which symptoms were attributed to the Veteran's atrial fibrillation disability and which symptoms were associated with other service-connected cardiovascular disorders, to include CAD and hypertension.  

Additionally, the case was remanded in May 2015 for a VA examiner to provide additional evidence to possibly adjudicate the Veteran's disability picture under 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7010, 7110, 7111 (2016).  Thus, the Board's remand directives indicated that the examiner "must specifically address whether, and to what extent, the Veteran has experienced supraventricular arrhythmia, aortic aneurysm and large artery aneurysm."  While the examiner cited to one VA treatment record from August 2014 to show the presence of a thoracic aortic aneurysm, the examiner did not address the symptomatology of the Veteran's aortic aneurysm that the Board can use to adjudicate his claim on appeal.  Specifically, on remand, a VA examiner should discuss whether the Veteran experiences symptoms of limp pain, including claudication on walking and the amount of walking he is able to perform before claudication occurs; the amount of his ankle/brachial index; the presence of ischemic ulcers and diminished peripheral pulses; size of the aortic aneurysm; whether the aortic aneurysm is symptomatic; and, whether the aortic aneurysm precludes exertion.  See 38 C.F.R. § 4.104, DCs 7110, 7111. 

Lastly, in a May 2017 statement, the Veteran's representative contented that the March 2015 VA examination was inadequate because it was conducted by a physician's assistant who did not have sufficient expertise to determine the severity of the Veteran's atrial fibrillation.  The representative asserted that a cardiologist should conduct an examination due to the complexity of the Veteran's cardiac symptoms.  The Board may assume a VA medical examiner is competent.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurse's statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  However, the Board determines that, given the medical complexity of the Veteran's disability picture, the RO should attempt to schedule him for a VA examination with a medical professional with sufficient cardiovascular medical expertise, or, have the examination report reviewed by a medical professional with sufficient cardiovascular medical expertise to ensure its accuracy.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by a veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error.).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to assist in determining the nature and current severity of the service-connected atrial fibrillation symptoms.  The AOJ should attempt to schedule the examination with a medical professional with sufficient expertise to evaluate the Veteran's cardiovascular symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should:

(i) Identify all signs and symptoms resulting solely from the Veteran's atrial fibrillation.  If possible, the examiner should attempt to distinguish any signs and symptoms that are caused by the Veteran's service-connected hypertension and CAD disabilities.  

(ii) In rendering any signs and symptoms due to the Veteran's atrial fibrillation, the examiner must address whether, and to what extent, the Veteran has experienced a supraventricular arrhythmia, an aortic aneurysm, and a large artery aneurysm.   Specifically, the examiner should discuss and comment as to: whether the Veteran experiences symptoms of limp pain, including claudication on walking and the amount of walking he is able to perform before claudication occurs; the amount of his ankle/brachial index; the presence of ischemic ulcers and diminished peripheral pulses; size of any aortic aneurysm (in centimeters); whether the aortic aneurysm is symptomatic; and, whether the aortic aneurysm precludes exertion.  See 38 C.F.R. § 4.104, DCs 7110, 7111. 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other development deemed necessary to the above developments, readjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for service-connected atrial fibrillation in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

